Case: 14-5097      Document: 23      Page: 1     Filed: 09/25/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                      RALPH TAYLOR,
                      Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5097
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00759-SGB, Judge Susan G.
 Braden.
                ______________________
                          PER CURIAM.
                           ORDER
     Upon further consideration, we consider whether
 Ralph Taylor must pay the court’s docketing fee in full
 before proceeding with this appeal.
     Taylor is currently incarcerated. Pursuant to the
 Prison Litigation Reform Act (PLRA), a prisoner is barred
 from proceeding in forma pauperis if three or more prior
 actions or appeals brought by the prisoner have been
 dismissed as frivolous or malicious or for failure to state a
 claim:
Case: 14-5097         Document: 23   Page: 2     Filed: 09/25/2014



 2                                   TAYLOR    v. US



       In no event shall a prisoner bring a civil action or
       appeal a judgment in a civil action or proceeding
       under this section if the prisoner has, on 3 or
       more prior occasions, while incarcerated or de-
       tained in any facility, brought an action or appeal
       in a court of the United States that was dismissed
       on the grounds that it is frivolous, malicious, or
       fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent
       danger of serious physical injury.
 28 U.S.C. § 1915(g).
      The court notes that three or more actions or appeals
 filed by Taylor have been dismissed as frivolous, mali-
 cious, or for failure to state a claim. See, e.g., Taylor v.
 United States, No. 13-112C (Fed. Cl. Feb. 19, 2013) (dis-
 missing for failure to state a claim upon which relief may
 be granted); Taylor v. United States, No. 12-660C (Fed. Cl.
 Feb. 15, 2013) (same); Taylor v. United States Treasury,
 13-1047 (D.D.C. July 10, 2013) (dismissing as frivolous).
 Moreover, Taylor has not suggested that he is in immi-
 nent danger of serious physical injury.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The court’s September 10, 2014 order concerning
 the docketing fee is vacated.
    (2) If Taylor does not pay the $505 filing fee within 30
 days of the date of this order, his appeal will be dismissed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24